 84 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Route 22 Auto Sales d/b/a Route 22 Toyota and Route 22 Automobiles d/b/a Route 22 Honda and Amalgamated Local 747. Case 22ŒCAŒ23835 December 20, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On November 24, 2000, Administrative Law Judge Raymond P. Green issued the attached decision. The General Counsel filed exceptions and a supporting brief. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. We find, contrary to the judge, that the Respondent violated Section 8(a)(5) and (1) of the Act by withdraing recognition from Amalgamated Local 747 (Local 747). The Respondent withdrew recognition from Local 747 in late August 1999, following an affiliation, merger, and disaffiliation involving the collective-bargaining reprsentative of its unit employees. We begin by reviewing the relevant facts. Starting in 1992, the Respondent recognized Local 747 as the exclusive representative of a unit of its employees at its facility in Hillside, New Jersey. Local 747 also represented bargaining units at other employers. Ed Bigham was the president of Local 747. In March of 1995, all but one unit of employees represented by Local 747, including the unit of the Respondent™s employees, affiliated with the International Union of Allied, Novelty and Production Workers, AFLŒCIO (Novelty Workers) and became chartered as the United Service Workers Union, Local 911. The Unions understood that either the Novelty Workers or Local 747 could terminate the afiliation in the first 5 years. Bigham became the presdent of Local 911. In 1997, Local 911 merged with the Production Workers Union, Local 148 (Local 148), an-other local affiliated with the Novelty Workers. Bigham became the secretary-treasurer of Local 148. Following the merger, the Respondent recognized Local 148 as the 
employees™ exclusive representative. In the summer of 1998, Local 148 entered into contract negotiations with the Respondent. The parties did not reach a written agreement, though the Respondent agreed to implement a pay raise in September 1998 that had been agreed to despite the absence of a complete agree-ment.1 1 Contrary to what the judge found, the record does not establish that the parties reached a complete agreement or implemented all of the On or about April 19, 1999,2 Bigham sent letters to employees of the shops which had been covered by con-tracts with Locals 911 and 747, including the Respodent™s employees. The letter stated, in part, that on a specified date, ﬁa vote will be taken to disaffiliate with the [Novelty Workers], Local 148 and be known as Local 
747.ﬂ On May 6, the Respondent™s unit employees voted unanimously to disaffiliate from Local 148.3 On May 12, Bigham presented to the Respondent™s president a letter 
dated May 11 informing him, in part, that ﬁthe former members of Local 747 have voted to disaffiliate with the [Novelty Workers], Local 148, AFLŒCIO. Therefore the membership will revert back to Amalgamated Local 747.ﬂ The letter further instructed the Respondent to remit dues and send correspondence to Local 747. The Respondent did not contemporaneously contest the disaffiliation process or the result of the vote. To the contrary, after consulting with counsel, the Respondent™s president agreed to recognize Local 747 as the unit eployees™ exclusive representative and signed a collective-bargaining agreement with Local 747 on May 12.4 That collective-bargaining agreement expires July 31, 2002. Under pressure from Local 148, on or after August 27, the Respondent withdrew recognition from Local 747 and resumed its recognition of Local 148 as the emploees™ exclusive representative. In January 2000, the Rspondent executed a collective-bargaining agreement with Local 148. The instant charge was filed on February 16, 2000. It alleged that the late August withdrawal of recognition from Local 747 was unlawful.5 Thus, the charge was filed less than 6 months after the Respondent withdrew recognition from Local 747 and recognized Local 148. The judge found that the Respondent did not violate Section 8(a)(5) and (1) by withdrawing recognition from terms and conditions of any such agreement. The record indicates only that the Respondent put into effect the pay raise that had been agreed to. 2 All subsequent dates are in 1999, unless noted otherwise. 3 The judge characterizes the vote on May 6 as a disaffiliation. No exceptions were filed to this characterization. Thus, we will refer to it as a disaffiliation. 4 We correct an inadvertent error in par. 9 of the complaint, repeated in the introductory paragraph of the judge™s decision, regarding the date on which the Respondent recognized and signed a contract with Local 747. The date is May 12, 1999, not May 12, 2000. As the instant charge was filed on February 16, 2000, and as the record establishes that the Respondent recognized and signed a contract with Local 747 on May 12, 1999, the references to May 12, 2000, are clearly erron
ous. We also correct the judge™s inadvertent misstatement of the date on which the complaint alleges that the Respondent withdrew recogntion from Local 747. The correct date, set forth in the complaint, is August 27, 1999. 5 Neither the charge nor the complaint alleged that the Respondent violated the Act by recognizing Local 148. 337 NLRB No. 10  ROUTE 22 TOYOTA 85 Local 747. With respect to the May 6, 1999 disaffilition, the judge found that ﬁthe evidence is not particlarly clear that the employees, even if they voted to disafiliate from Local 148, also voted to affiliate with Local 747ﬂ and that he did ﬁnot conclude that a vote to disafiliate from Local 148 automatically constituted a vote to affiliate with Local 747.ﬂ Based on these determinations, the judge treated the claim for recognition by Local 747 as a claim by a rival union and found that Local 747™s claim could not defeat that of Local 148. The judge futher found that there was a ﬁsubstantial question as to whether the Complaint, or more particularly the remedy sought, can succeed because of the procedural failure to put on sufficient notice a necessary party to this proceeing, namely Local 148.ﬂ The judge concluded that ﬁgiven the fact that we have here two competing claims for representation, I think that the matter should properly be resolved through the Board™s election process.ﬂ Acordingly, the judge dismissed the complaint. The General Counsel excepts to the judge™s reliance on evidence outside the 10(b) limitations periodŠthat is, the circumstances surrounding the May 6 disaffiliationŠto conclude that the Respondent did not violate the Act by withdrawing recognition from Local 747. We find merit in the General Counsel™s exception. Section 10(b) of the Act ﬁconfines the issuance of ufair labor practice complaints to events occurring during the 6 months immediately preceding the filing of a 
charge.ﬂ North Bros. Ford, Inc., 220 NLRB 1021 (1975). The Board has held, in light of the Supreme Court™s decision in Local Lodge 1424 IAM (Bryan Mfg. Co.) v. NLRB, 362 U.S. 411 (1960), that a respondent may not defend against a refusal-to-bargain allegation on the ground that the underlying original recognition of the union was unlawful, if it occurred more than 6 months before charges had been filed in the proceeding rais ing the issue. See North Bros. Ford , supra . Any such dfense is barred by Section 10(b), which, as the Court eplained in Bryan, was specifically intended by Congress to stabilize bargaining relationships. 362 U.S. at 419. The Board has similarly applied this rationale to preclude the untimely attack on the validity of a merger or affilition process. R.P.C. Inc., 311 NLRB 232 (1993). In this case, the Respondent recognized and signed a contract with Local 747 in May 1999. That event was not attacked within 6 months by any charge. Accoringly, the recognition and contract cannot be assailed as unlawful.6 Moreover, once the Respondent and Local 747 entered into a collective-bargaining agreement on 6 Thus, we do not pass on whether the vote of May 6 was not only a vote to disaffiliate from Local 148 but also a vote to affiliate with Local 747. May 12, Local 747 enjoyed a conclusive presumption of majority status for the first 3 years of that contract. Aciello Iron Works v. NLRB, 517 U.S. 781, 786 (1996). The Respondent was not privileged to withdraw recogntion from Local 747. R.P.C. Inc., supra. Thus, we agree with the General Counsel that the judge erred in finding that Local 148 presented a valid competing claim for representation that should be resolved by an election.7 For these reasons, we find that the Respondent violated Section 8(a)(5) and (1) by withdrawing recognition from Local 747 during the term of the collective-bargaining agreement. Accordingly, we will order the Respondent to take the remedial action ordered below.8 We will sustitute the attached Order for that of the judge. ORDER The National Labor Relations Board orders that the Respondent, Route 22 Auto Sales d/b/a Route 22 Toyota and Route 22 Automobiles d/b/a Route 22 Honda, Hill-side, New Jersey, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to recognize and bargain collectively with Amalgamated Local 747 as the exclusive bargaining reresentative of its employees in the following appropriate unit: All mechanics and mechanics helpers, all parts deparment employees, lubricators, body men, wasers/polishers, car jockeys, porters, tiremen, undercoaers, used car get ready and partsmen, and all lot men 
employed by Respondent at its Hillside, New Jersey facility, BUT EXCLUDING part time employees, summer help, new and used car salesmen, service wriers, office/clerical employees, guards, watchmen, prfessional employees, and supervisors as defined in the Act. (b) Refusing to honor the terms of the collective-bargaining agreement reached with Amalgamated Local 
747 on May 12, 1999. 7 Accordingly, we disavow the judge™s findings that the complaint and/or remedy could not succeed because of ﬁthe procedural failure to put on sufficient notice a necessary party to this proceeding, namely Local 148.ﬂ There is no finding herein that Local 148 was charged with committing, or was found to have committed, an unfair labor practice, and no finding that the Respondent™s recognition of Local 148 was unlawful. In any event, although not a party to these proceedings, Local 148 made an appearance on the record and stated its position on the issue, but filed no motion to intervene. 8 The interest on any payments ordered pursuant to the remedy in this decision shall be calculated as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987).  86 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD (c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Recognize and bargain collectively with Amalgmated Local 747 as the exclusive representative of all the employees in the appropriate unit and honor the terms of 
the collective-bargaining agreement reached with them on May 12, 1999. (b) Make employees whole for any loss of earnings and other benefits ensuing from its unlawful failure to recognize Amalgamated Local 747 and adhere to the collective-bargaining agreement. (c) Pay to Amalgamated Local 747 dues which should have been, but were not, deducted from employees™ pay-checks pursuant to valid dues-checkoff authorizations until the expiration of the May 12, 1999ŒJuly 31, 2002, collective-bargaining agreement, with interest as pre-scribed in this decision. (d) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desinated by the Board or its agents, all payroll records, scial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this order. (e) Within 14 days after service by the Region, post at its Hillside, New Jersey facility copies of the attached 
notice marked ﬁAppendix.ﬂ9 Copies of the notice, on forms provided by the Regional Director for Region 22, after being signed by the Respondent™s authorized reprsentative, shall be posted by the Respondent immediately on receipt and maintained for 60 consecutive days in 
conspicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the n
tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of business or removed its presence from the facility involved in these proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current eployees and former employees employed by the Respodent at any time since August 27, 1999. 9 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Ntional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a rsponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. APPENDIX•NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we violated the National Labor Relations Act and has odered us to post and abide by this notice. Section 7 of the Act gives employees these rights To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities. WE WILL NOT refuse to recognize and bargain colletively with Amalgamated Local 747 as the exclusive bar-gaining representative of our employees in the following appropriate unit: All mechanics and mechanics helpers, all parts deparment employees, lubricators, body men, wasers/polishers, car jockeys, porters, tiremen, undercoaers, used car get ready and partsmen, and all lot men employed by us at our Hillside, New Jersey facility, BUT EXCLUDING part time employees, summer help, new and used car salesmen, service writers, ofice/clerical employees, guards, watchmen, profesional employees, and supervisors as defined in the Act. WE WILL NOT refuse to honor the terms of the colletive-bargaining agreement reached with Amalgamated Local 747 on May 12, 1999. WE WILL NOT in any like or related manner interfere with, restrain, or coerce our employees when they are exercising their rights under Section 7 of the Act. WE WILL recognize and bargain collectively with Amalgamated Local 747 as the exclusive representative of all the employees in the appropriate unit and WE WILL honor the terms of the collective-bargaining agreement reached with Amalgamated Local 747 on May 12, 1999. WE WILL make employees whole for any loss of earings and other benefits ensuing from our unlawful failure to recognize Amalgamated Local 747 and adhere to the 
collective-bargaining agreement.  ROUTE 22 TOYOTA 87 WE WILL pay to Amalgamated Local 747 dues which should have been, but were not, deducted from emploees™ paychecks pursuant to valid dues-checkoff authorzations until the expiration of the May 12, 1999ŒJuly 31, 2002 contract, with interest. ROUTE 22 AUTO SALES D/B/A ROUTE 22 TOYOTA AND ROUTE 22 AUTOMOBILES D/B/A ROUTE 22 HONDA Robert Gonzalez Esq. and Marguerite Greenfield Esq., for the General Counsel. Michael T. Scaraggi Esq., for the Respondent. DECISION STATEMENT OF THE CASE RAYMOND P. GREEN, Administrative Law Judge. This most unusual case was heard before me in Newark, New Jersey, on August 29, 2000. The charge was filed on February 16, 2000, and the compliant was issued on May 23, 2000. In substance, the complaint alleges that the Respondent recognized and signed a contract with Local 747 on May 12, 2000, and thereater withdrew recognition from this Union since on or about August 27, 2000. What is unusual here is that both prior to and after the aleged withdrawal of recognition, the Respondent had also law-fully recognized another labor organization, namely Local 148, International Union of Allied Novelty and Production Workers, AFLŒCIO, with whom it asserts that it has a contract. I should note here that neither the charge nor the complaint makes Local 148 a party in interest in this case and there are no allegations in any charge or complaint that (1) the Respondent illegally recognized Local 148, (2) that Respondent illegally entered into a collective-bargaining agreement with that organization and, (3) that Local 148 violated the Act by accepting recognition or illegally made a contract with the Respondent. There is, in fact, no allegation that the contract made between Local 148 and 
Respondent should be set aside even though the effect of the General Counsel™s theory would be to negate any representtional claim of that labor organization and any contract it has made with the company. Although not served, a business agent of Local 148 did show up at the hearing, but did so without counsel. In my opinion there is, therefore, a substantial question as to whether the complaint, or more particularly the remedy sought, can succeed because of the procedural failure to put on suffcient notice a necessary party to this proceeding, namely Local On the entire record, including my observation of the dmeanor of the witnesses, and after considering the briefs filed, I make the following 1 See Consolidated Edison Co. v. NLRB, 305 U.S. 197 (1938). FINDINGS OF FACT I. JURISDICTION The complaint alleges, the Respondent admits, and I find that it is an employer engaged in commerce within the meaning of 
Section 2(6) and (7) of the Act. It also is concluded that the Charging Party, Amalgamated Local 747 and Local 148, Inter-national Union of Allied Novelty and Production Workers are labor organizations within the meaning of Section 2(5) of the Act. II. THE ALLEGED UNFAIR L ABOR PRACTICES Local 747 was initially recognized by the Respondent in 1992. At that time a collective-bargaining agreement was excuted covering a variety of mechanics, service employees, and 
body parts employees. That contract ran from August 1, 1992, to July 30, 1995. The president of Local 747 was Edward Bigham Jr. and Local 747, which was an unaffiliated union, represented about 800 employees of about 15 employers. Sometime in 1995, Bigham made an arrangement with the International Union of Allied Novelty and Production Workers, AFLŒCIO to transfer most of Local 747™s membership into a newly charted local of the International called Local 911. This arrangement was confirmed by a letter from Miles Nekolny, 
president of the International Union on February 14, 1995. The letter reads as follows: This letter will serve as a confirmation of our convesation in Florida regarding your concerns of the affiliation of Local 747 with the International Union of Allied Noelty and Production Workers, AFLŒCIO. During the first 5 years of our affiliation agreement, Amalgamated Local 747 may conduct a vote of it mebership to terminate the above referenced agreement. Such determination shall be by a majority vote of its membership, which authorized this agreement on behalf of Local 747. At any time during the first 5 years of this agreement, the International. . . . Shall have the right to terminate this agreement. In or about March 1995, employees of all the shops under contract with 747 except for one, elected to transfer their mebership to the newly formed Local 911. The president of 911 was Bigham and he severed his formal relationship with Local 747. Despite the change, Bigham testified that Local 747 did not entirely disappear and that it continued to exist to represent the employees of the one shop whose employees had elected not to transfer. Local 747 and Local 911 occupied the same building and the officers of Local 747 were two relatives of Bigham, one 
of whom was his mother. Bigham testified that he helped out Local 747 as a volunteer. On October 25, 1995, a collective-bargaining agreement was executed between the Respondent and the newly created Local 911. This contract was retroactive to August 1, 1995, and ran until July 30, 1998. The document was signed by Bigham on behalf of Local 911 and by Ignazio Giuffre on behalf of the Company. For some unknown reason, the company remitted 148.1  88 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD checks for union dues made out to Local 747, but these were endorsed over to Local 911 and deposited. At or about the same time, Local 911 entered into a series of collective-bargaining agreement with other companies whose employees used to be represented by Local 747 except for the one exception noted above. According to Bigham, some time in 1997, Local 911 merged with Local 148, another and somewhat larger local of the same International Union. This merger was approved by the Interntional Union™s executive Board. Local 148™s president, Joseph Nardone, remained in that office and Bigham became the secrtary-treasurer. I assume, but no evidence was presented, to show that this merger was carried out by some sort of vote of 
the respective unions™ memberships. In any event, after the merger, the Respondent did not raise any questions about the merger and continued to apply the terms of the contract that it had made with Local 911. In the summer of 1998, Local 148 entered into negotiations with the Respondent. According to Bigham, he represented the Union and essentially reached the terms of a new contract in 
August 1998, with Giuffre. At the time of the agreement, Bigham was employed by Local 148 and was acting as its agent. The terms and conditions of that agreement were put into effect by the Respondent in September 1998, even though the parties had not yet put the agreement in writing and had yet to conclude certain language regarding a severance fund and a pension provision. On November 18, 1998, Bigham sent a copy of a proposed collective-bargaining agreement to the company. This agrement, by its terms, was to be in effect from August 1, 1998, 
until July 30, 2001. The parties listed are the Respondent and Local 148. Nevertheless, in the second paragraph of the profered contract, the agreement states: If the Union should disaffiliate from the Allied, Novelty & Production workers Union, AFLŒCIO, the employer will cotinue to recognize the successor labor organization to the ex-tent permitted by law, and this Agreement shall continue in 
full force and effect, and shall be biding upon the Employer and the successor Labor Organization. Bigham testified that in the spring of 1999, he decided to disaffiliate from Local 148 because of differences he had with Nardone. According to Bigham, on or about April 19, 1999, on the leterhead of Amalgamated Local 747, he sent letters to emploees of the shops which had previously been covered by con-
tracts with Local 911 and its predecessor, Local 747. These letters stated in substance; This is to inform all former Local 747 members who are a
filiated with the International Union of Allied Novelty & Prduction Workers, Local 148 that on [specified date, time and location in early May, 1999] . . . a vote will be taken to disafiliate with the IUAN&PW, Local 148 and be known as Local 747. Such disaffiliation will enable all former Local 747 members to regain that identity and all privileges and contract benefits will remain intact. There will be a question and answer period of half hour be-fore the vote. . . . . . If you have any questions, you can reach me direct at 800Œ 522Œ6606. The actual ballot was not put into evidence and therefore I do not know the precise question or questions that the employees voted on. Although I assume that one question was whether to disaffiliate from Local 148, I do not know if there was a seprate question as to whether the voters wanted to affiliate with Local 747. This would, in my opinion, have some significance because at this time, Local 747 was essentially a stranger to the 
employees of the Respondent, not having represented them for at least 3 years. And to the extent that Local 747 was still alive, it existed as a small independent organization representing perhaps 70 or 80 people of one employer. According to Bigham, employees of the Respondent voted unanimously in favor of disaffiliation. At other shops, large majorities also voted in favor of the ﬁdisaffiliation.ﬂ As noted above, I can not say with any certainty that the employees at the same time voted to affiliate with Local 747 which, at the time, was an independent union having long lost any connection to the employees who voted. Bigham did not give any written notice of these elections to Local 148 or to the International Union and there were no reresentatives of those organizations who either spoke to or oterwise communicated with the employees involved before the votes were taken. I also note that although the original agreement between Bigham and the International Union permitted either party to opt out within 5 years, there is no evidence that such agreement was known to or accepted by employers who might be affected. On May 11, 1999, Bigham representing himself to be an agent of Amalgamated Local 747, wrote to the Company and 
stated: This is to inform you that the former members of Lcal 747 have voted to disaffiliate with the International Union of Allied Novelty and Production workers Union, Local 148, AFLŒCIO. Therefore the membership will rvert back to Amalgamated Local 747. All dues, initiation fees and correspondence should be made out to Amalgamated Local 747 and be forwarded to the above address. We are going to remain in the Prodution Workers Union, Local 148 Pension Fund. Please cotinue to remit the pension monies to the Production wor
ers Union, Local 148 Pension Fund. There will be no changes in the dues and initiation fees. Please notify your bookkeepers immediately of this change.2 According to Bigham, on May 12, 1999, Giuffre signed a newly proffered agreement on behalf of the Respondent that now listed Local 747, instead of Local 148, as a party to the 2 I would assume that similar letters were sent to other employers where votes were taken.  ROUTE 22 TOYOTA 89 contract. This agreement is substantively the same as the agreement that he had previously proffered back on November 18, 1998, when Bigham did so on behalf of Local 148. As of May 12, 1999, Bigham was still an officer and eployee of Local 148 and he did not officially resign from that organization until June 1999. Although Bigham tried to get the other employers, where votes had been taken, to sign agreements with Local 747, they all refused. Presumably they continued to honor their agrements with Local 148. In the meantime, and stepping back for a moment, the Inter-national Union instituted a law suit in the United States District Court for the District of New Jersey to compel the imposition of a trusteeship on Local 148. On July 19, 1999, the court etered a Consent Order placing the Local in trusteeship and at paragraph 4, stated: ﬁIt is understood and agreed that all eployees presently covered by collective-bargaining agreements with Locals 747 or 911 should be members of Local 148 and 
shall be transferred to Local 148 forthwith.ﬂ Bigham, as an officer of Local 148 was aware of this proceeding and he and 
Nardone were present at various times in court. It is also true that neither the Respondent nor the old Local 747 were parties to this lawsuit, albeit none of the employees affected by the suit 
had been represented by what remained of Local 747 for at least 3 years. Notwithstanding the execution of the agreement with Local 747 on May 12, 1999, the Respondent failed to remit any dues. When Bigham called to inquire about this, he was told either by Giuffre, or the Company™s bookkeeper, that they would take care of it. However, no dues were forthcoming and Bigham soon began to realize that something was wrong. On August 9, 1999, Bigham sent a letter to the Respondent which stated, in pertinent part; As you have been notified, this union represents the emploees at your facility. Local 747 was certified by the National labor Relations Board as the exclusive bargaining agent for the workers at your facility.3 Since then, this union has affilated with the International Union of Allied Novelty & Prduction Workers with a five year escape clause. As we prevously informed you, the members of this Local have chosen to exercise their contractual right to disaffiliate with this Interntional. In May of this year, the membership voted with an overwhelming majority of ninety percent in favor of disaffiliation. In light of this information, we had requested that you forward all dues and initiation fees to Local 747. Having been threaened by the Production Workers Union, Local 148, that you 
will incur legal fees if you comply with our request, your company has not done so. We are now discussing this issue with the International Union to try to resolve this before pursuing it through the legal sytem. 3 That is an inaccurate statement inasmuch as the Board never certfied Local 747 as the exclusive bargaining representative of the eployees of the Respondent. Therefore, we are now suggesting that you do not deal with any union until this matter is resolved. We are also strongly recommending that you hold all contributions in escrow, ecept medical and dental contributions.4 Do not remit dues, intiation fees or pension contributions to any union. If you need to meet with a union representative we would suggest that you have a representative from both unions present to resolve any grievances or contractual disputes. On August 19, 1999, the Company™s attorney, Salvatore A. Giampiccolo, wrote to Nardone of Local 148 with a copy to Bigham. This read in pertinent part: We are aware of the on-going dispute and litigation rgarding the Unions, as well as the indemnification and astract of the Consent Order entered by the U.S. District Court . . . . on July 20, 1999. However, the Dealership is uncomfortable in the position it has been placed in by the two Unions. Unless same is resolved and a Court Order is issued directly to the Dealerships to release the funds to the Union, the Dealership will escrow all funds to protect the employees™ interests in a specific account. In addition, please be advised that Mr. Bigham has made several appearances at the Dealership regarding the Union Agreements and employees™ dues. It is apparent that Mr. Bigham is attempting to persuade employees of the Dealership to honor the Union Agreement with Amagamated 747. Therefore, unless the above is resolved, the escrow will not be released to any of the Unions. Subsequently, the Company hired Labor Counsel Michael T. Scaraggi. Scaraggi, by letter dated August 27, 1999, advised Attorney Giampiccollo and Local 148, that the Company should continue to recognize Local 148 and that in light of the July 1999 Consent Decree, the company should not remit any 
moneys to Local 747. He also advised them that Bigham should 
be barred from the Company™s premises. By letter dated August 30, 1999, Giampiccolo replied to the effect that the Company would forward all moneys and dues to Local 148 and that he was in receipt of an Indemnity Agrement from Local 148. By letter dated November 1, 1999, Bigham wrote to copany president, Giuffre, stating that he was continuing his re-quest that the Company recognize Local 747 and that in accodance with Section 2 of the May 12 contract, the Company should remit all dues and correspondence to Local 747. Bigham noted that failure to comply would result in an unfair labor practice charge being filed. On November 19, 1999, a representative of Local 148 excuted a collective-bargaining agreement with Respondent which was also signed by the Company on January 7, 2000. Notwithstanding Bigham™s letter of November 1, 1999, de-scribed above, the Company did not file an unfair labor practice charge against itself or against Local 747 claiming that either or both violated Section 8(a)(2) or 8(b)(1)(A) by virtue of the granting of recognition to Local 747 in May 1999. Nor did the 4 Under either the proposed contract from Local 148 or the May 12 signed contract with Local 747, the Respondent is responsible for indpendently obtaining and paying for health insurance for its employees.  90 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD International Union or Local 148 file any charges attacking that recognition, no doubt believing that since the Company, within 3 months, had changed course by withdrawing recognition from Local 747, there was nothing to complain about; that whatever recognition that might have been accorded to Local 747 had been remedied by self-help and that there did not exist any longer any reason to file any unfair labor practice charges. III. ANALYSIS To summarize: The Company initially recognized Local 747 in 1992 when it was an independent union. It then recognized Local 911, International Union of Allied Novelty and Produ
tion Workers, AFLŒCIO in 1995 when a vote was taken in 1995, pursuant to which most, but not all of Local 747™s me
bers, voted to transfer their membership to the newly charted Local 911. (At the same time the employees of the one eployer who voted not to transfer, remained in Local 747 which was essentially run by Bigham™s mother with his assistance.) Thereafter, in 1997, Local 911 went out of existence when it 
merged into Local 148. Bigham continued to represent the eployees from the shops which he had represented in the past, either as Local 747 or 911. In the summer of 1998, Bigham as a Local 148 representative, made a collective-bargaining agreement with the company which was implemented in Se
tember 1998, before it was put into writing. The written con-tract, when it was proffered by Bigham, had Local 148 listed as the Union. At some point in 1998 or 1999, the International Union filed a lawsuit in Federal District Court seeking to ipose a trusteeship on Local 148. (Nardone and Bigham were involved in that lawsuit.) At or about the same time and for reasons unknown to me, Nardone and Bigham had a falling out and Bigham decided that it would be a good idea for the eployees in shops he had previously represented to ﬁdisaffiliateﬂ from Local 148 and its International Union. (At the time of the original transfer of membership from 747 the International™s president had advised Bigham that he would have the right to disaffiliate within 5 years.) In 1999, an election was held in the shops where employees had previously been represented by Local 747 and Local 911 and they voted to disaffiliate. Reprsentatives of Local 148 and the International did not communcate with employees about this matter. After the vote was taken, Bigham tried, without success, to get most of the eployers to recognize Local 747 as the new representative. However, at the Respondent, Bigham did manage to convince the owner to sign a contract. (Substantively the same agreement as had been reached with Local 148.) Nevertheless, as Local 148 apparently threatened to sue the Company, the Respondent essentially retracted its recognition of Local 747 and decided to continue to recognize Local 148 as the exclusive collective-bargaining representative. That is essentially where matters stood at the time of this hearing. There were two separate labor organizations each claiming to represent the employees of the Company, and each having obtained, at different times, recognition and collective-bargaining agreements from the Company. The last recipient of such recognition and a signed contract was Local 148. The question here is whether the Respondent has an obligtion to recognize and bargain with one of two Unions, both of whom have claims of representation. The General Counsel asserts that despite Local 148™s representational claim, Local 747™s claim has precedence because even though a new con-tract was made between the Company and Local 148 (at the 
conclusion of Local 148™s previous contract), some, (but probably a minority), of Local 148™s membership voted to di
affiliate from Local 148 (and perhaps to affiliate with Local 747), after which for a brief moment, the Company agreed to recognize and bargain with Bigham, not as the representative of Local 148, but rather as the representative of Local 747. Clearly, as Local 148 was, at the time of the election run by Bigham, the incumbent and lawfully recognized collective-bargaining-representative, it had a continuing and substantial claim to represent the employees of the Respondent. Its rights cannot, in my opinion, simply be overridden or ignored by a competing claim by a rival labor organization. Thus, even if Local 747, as a rival union, had some legitimate basis for claiming that it and not Local 148, represented a majority of the Respondent™s employees, and even if Local 148™s contract would not have served to act as a contract bar (because not reduced to an executed writing), the employer would not be free to choose to recognize and bargain with the nonincumbent union. RCA del Caribe, 262 NLRB 963 (1982). This is be-cause the incumbent Union (Local 148), would continue to have a legally recognized presumption of majority status until that presumption was defeated either by a Board-conducted election or by an unequivocal demonstration of proof made to the employer that the employees no longer wanted to be reprsented by the incumbent labor organization. Maramont Corp., 317 NLRB 1035 (1995). The facts in this case do not convince me that Local 747™s claim for recognition is so strong that it should defeat the claim 
of the incumbent, Local 148, and require the employer to bar-gain with it rather than Local 148 in the absence of a proper election to determine the outstanding question concerning reresentation. As noted above, Local 148 continued to exist and claim reresentation after its 1995Œ1998 contract ended and after, 
Bigham, on Local 148™s behalf, negotiated a new 3-year con-tract between the Employer and Local 148. Moreover, unlike the typical case where a vote is taken by an incumbent union to 
merge or affiliate into another labor organization, this ﬁdisafiliationﬂ vote did not result in the dissolution of Local 148, 
which continued to exist and continued to assert in unequivocal 
terms, including a threatened law suit, its claim to represent these employees.5 Finally, the evidence is not particularly clear that the employees, even if they voted to disaffiliate from Local 148, also voted to affiliate with Local 747 which, at the time, was a separate labor organization. I do not conclude that a vote to disaffiliate from Local 148 automatically constituted a vote to affiliate with Local 747. 5 Cases involving successor unions created as a result of affiliation or merger votes would include United Mine Worker Local 5741 v. NLRB, 865 F.2d 733 (6th Cir. 1989); CPS, 324 NLRB 1018 (1997); Sullivan Bros. , 317 NLRB 561 (1995); Control Services, 303 NLRB 481, 492 (1991).  ROUTE 22 TOYOTA 91 The General Counsel seems to argue that because the Rspondent, in May 1999, for a fleeting moment, orally agreed to bargain with Local 747, this trumps every other consideration and is sufficient to resolve the case in Local 747™s favor. In light of all the evidence, I do not think that this is or should be the case. And given the fact that we have here two competing claims for representation, I think that the matter should pro
erly be resolved through the Board™s election process. CONCLUSIONS OF LAW The Respondent has not violated the Act in any manner aleged in the complaint. [Recommended Order for dismissal omitted from publiction.] 